SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 RULE 23C-2 NOTICE OF INTENTION TO REDEEM SECURITIES of Tennenbaum Opportunities Fund V, LLC 2951 28th Street Suite 1000 Santa Monica, California 90405 (310) 566-1000 under the Investment Company Act of 1940 Investment Company Act File No. 811-21960 1. Title of the class of securities of Tennenbaum Opportunities Fund V, LLC (the “Fund”) to be redeemed: Series Z Preferred Shares 2. The date on which the securities are to be called or redeemed: October 23, 2015 3. The applicable provisions of the governing instrument pursuant to which the securities are to be called or redeemed: The Shares are to be redeemed pursuant to Section 3 of the Statement of Preferences of Series Z Preferred Shares of the Fund. 4. The principal amount or number of shares and the basis upon which the securities to be redeemed are to be selected: The Fund is redeeming 560 Series Z Preferred Shares, having an aggregate principal amount of $280,000.00.The Fund intends to redeem all outstanding Series Z Preferred Shares. SIGNATURE Pursuant to the requirement of Rule 23c-2 of the Investment Company Act of 1940, the Fund has duly caused this Notice of Intention to Redeem Securities to be signed on its behalf by the undersigned on this 21st day of September, 2015. TENNENBAUM OPPORTUNITIES FUND V, LLC By: /s/ Elizabeth Greenwood Name: Elizabeth Greenwood Title: Chief Compliance Officer
